Exhibit 10.2

CHEMOCENTRYX, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(As Amended and Restated Effective March 1, 2017)

Non-employee members of the board of directors (the “Board”) of ChemoCentryx,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Policy (this “Policy”).
The cash and equity compensation described in this Policy shall be paid or be
made, as applicable, automatically and without further action of the Board, to
each member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company. This Policy shall remain in effect until it is revised or rescinded
by further action of the Board. The terms and conditions of this Policy shall
supersede any prior cash or equity compensation arrangements between the Company
and its Non-Employee Directors.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $42,500 for service on the Board. In addition, a Non-Employee
Director shall receive the following additional annual retainers, as applicable:

(i) Lead Independent Director. A Non-Employee Director serving as Lead
Independent Director shall receive an additional annual retainer of $25,000 for
such service.

(ii) Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $20,000 for such service.

(iii) Member of the Audit Committee. A Non-Employee Director serving as a member
of the Audit Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.

(iv) Chairperson of the Compensation Committee. A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $15,000 for such service.

(v) Member of the Compensation Committee. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $10,000 for such service.

(vi) Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $10,000 for
such service.

(vii) Member of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $6,000 for such service.



--------------------------------------------------------------------------------

(b) Payment of Retainers. The annual retainers described in Section 1(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears not later than the fifth business day following the end
of each calendar quarter. In the event a Non-Employee Director does not serve as
a Non-Employee Director, or in the applicable positions described in
Section 1(a), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such positions, as applicable.
Non-Employee Directors may elect to receive vested shares of common stock in
lieu of the foregoing retainers on the date on which such retainers would
otherwise have been paid in cash in accordance with the terms and conditions of
the Company’s 2012 Equity Incentive Award Plan (the “Equity Plan”).

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Equity Plan and shall be
granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the same forms previously approved by the
Board, setting forth the vesting schedule applicable to such awards and such
other terms as may be required by the Equity Plan.

(a) Initial Awards. A person who is initially elected or appointed to the Board
following the Public Trading Date, and who is a Non-Employee Director at the
time of such initial election or appointment, shall be automatically granted
such number of restricted stock units (or, if so elected by a Non-Employee
Director prior to the date of such initial election or appointment, shares of
restricted common stock) on the date of such initial election or appointment as
is determined by dividing (i) $175,000 by (ii) the Fair Market Value (as defined
in the Equity Plan) per share of the Company’s common stock on the date of
grant. The awards described in this Section 2(a) shall be referred to as
“Initial Awards.” No Non-Employee Director shall be granted more than one
Initial Award.

(b) Subsequent Awards. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders and who will
continue to serve as a Non-Employee Director immediately following such annual
meeting shall be automatically granted such number of restricted stock units
(or, if so elected by a Non-Employee Director prior to the date of such annual
meeting, shares of restricted common stock) on the date of such annual meeting
of the Company’s stockholders as is determined by dividing (i) $90,000 by
(ii) the Fair Market Value per share of the Company’s common stock on the date
of grant. The awards described in this Section 2(b) shall be referred to as
“Subsequent Awards.” For the avoidance of doubt, a Non-Employee Director elected
for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d) Vesting of Awards Granted to Non-Employee Directors. Each Initial Award
shall vest and become exercisable in three equal annual installments on each of
the first three anniversaries of the date of grant, subject to the Non-Employee
Director continuing in service on the Board through each such vesting date. Each
Subsequent Award shall vest and/or become exercisable on the first anniversary
of the date of grant, subject to the Non-Employee Director continuing in service
on the Board through such vesting date. All of a Non-Employee Director’s Initial
Awards and Subsequent Awards shall vest in full upon the occurrence of a Change
in Control (as defined in the Equity Plan).